Citation Nr: 1700114	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  13-11 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for degenerative arthritis of the bilateral knees, to include as secondary to contaminated water exposure at Camp Lejeune.  

2. Entitlement to service connection for coronary artery disease, status post myocardial infarction and status post coronary artery bypass graft (CAPG), to include as secondary to contaminated water exposure at Camp Lejeune.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the appeal has since been assumed by the RO in Louisville, Kentucky.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has a present diagnosis of degenerative arthritis of the bilateral knees and coronary artery disease status post myocardial infarction and status post CABG per the VA examination reports of record.  He asserts that these disabilities are the result of exposure to contaminated water while being stationed at Camp Lejeune.  VA has conceded that the Veteran was stationed at Camp Lejeune and, thus, was exposed to contaminated water during active service.  

In this matter, the Veteran has been afforded two VA examinations in connection with his claims.  The first examination was conducted by a staff surgeon in September 2010; the second was conducted by staff physician in November 2011.  Neither examination was conducted by a subject matter expert on the Camp Lejeune Contaminated Water Project.  Further, neither opinion provided a complete and comprehensive rationale in support of the opinion, to include a discussion of the Veteran's length of exposure, history of treatment, etc.  The Board also notes that the November 2011 based her opinion on the fact that all problems associated with chemical exposure at Camp Lejeune are "malignancies, immune problems, and congenital malformations."  In fact, the National Academy of Sciences' National Research Council has listed at least fourteen diseases where there is a limited/suggestive evidence of an association, including diseases which do not fit into the November 2011 examiner's description, such as renal toxicity and hepatic steatosis.  Because the examiner failed to provide further discussion beyond that blanket statement, the Board finds that that opinion is inadequate.  

Regardless, since the two medical opinions were rendered, the Veteran submitted a number of private medical records dating back as early as 1988 documenting treatment for both a heart disability and arthritis of the knees.  (See Medical Treatment Record - Non-Government Facility, 2/7/2002, all items).  The Veteran has also submitted a statement indicating that he has experienced pain in his knees since service.  (See Statement in Support of Claim, 10/11/2011).  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (stating that a lay person is competent to report observable symptomatology of an injury or illness).  Neither medical opinion reflects consideration of the lay statement regarding knee pain or the later submitted medical records in assessing the Veteran's knee and heart disorders.  

Ultimately, given the nature of the claim and the deficiencies noted above, the Board finds that a new medical opinion should be obtained from a subject matter expert on the Camp Lejeune Contaminated Water Project which considers all evidence of record and addresses the Veteran's theory of service connection.  

Accordingly, the case is REMANDED for the following actions:

1. Forward the claims file to a subject matter expert on the Camp Lejeune Contaminated Water Project for an addendum opinion.  The need for a new physical examination is left to the discretion of the examiner selected to provide the opinion.  

The examiner should conduct a thorough review of the claims folder and provide answers to the following questions:

Whether it is at least as likely as not that the Veteran's coronary artery disease had onset during active service or is otherwise related to any incident of active service, to include exposure to contaminated water at Camp Lejeune.  

Whether it is at least as likely as not that the Veteran's bilateral degenerative arthritis of the knees had onset during active service or is otherwise related to any incident of active service, to include exposure to contaminated water at Camp Lejeune.  In addressing this question, the examiner is reminded that the Veteran is competent to report a history of pain since active service.

For each opinion rendered, the examiner should provide a comprehensive rationale and discussion, to include citation to evidence in the record, known medical principles, and medical treatise evidence.    

2. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




